Title: To Thomas Jefferson from John Taylor, [before 11 December 1798]
From: Taylor, John
To: Jefferson, Thomas


          
            J. Taylor to the Vice President.
             [before 11 Dec. 1798]
          
          It would be happy indeed for us, if agriculture and farming still continued to be interesting subjects—but alas! can we, when our house is on fire, be solicitous to save the kittens? How long is it to burn, or will it ever be extinguished? I would be almost content to save a single apartment.
          If a sufficient spirit had appeared in our legislature, it was my project, by law, to declare the unconstitutional laws of congress void, and as that would have placed the State & general government at issue, to have submited the point to the people in convention, as the only reform. This measure seemed to be opposed properly to all those, which have invested one man with despotic powers; for as it was the custom of the Roman aristocracy, whenever it felt itself in danger, to appoint a dictator, to see that the commonwealth sustained no injury, so the same office seemed to be peculiarly proper for a convention in a popular republic. Besides it was a measure calculated to attach to the real republicans, the physical power of the state. It was however only a provisional project, and as you seem to disaprove of pushing on at present to this ultimate  effort, I will forbear the attempt. Indeed there is yet but little prospect of its success.
          An unsuccessful attempt was made to displace our speaker & clerk, and yet I believe it will produce good effects now and better in future. As however the disapointment might cause a damp on one side, and strengthen the other from the sympathy of exultation, it seemed right to me to strike out immediately some proposition, which would rally principles into a mass, and furnish matter of private discussion without looking back. Accordingly on the next day I asked leave to bring in a bill “to secure the freedom of debate & proceedings in the assembly” upon the principle and precedent of the British Law of Ph: & Mary, and up[on] that occasion hazarded some observations on the sedition law in general, & its tendency to consolidation in particular, by converting the state legislatures into simple organs of a superior power. The adversary was taken by surprise, acted distractedly, and some impression appeared to be made. The movement is very likely to succeed, because it applies force ad homines, and if it should succeed, it will be a bond and security for farther successes.
          The idea of reforming our jury establishment, had struck me some time past, but was deserted on account of the difficulties which presented themselves, and the opinion that congress would disregard it. But I will try to forge something on the subject, altho’ it should exhibit the rudeness of a first essay. Would it not suffice to confine it to pleas of the —— crown?
          Some resolutions have appeared here from Kentucky, not passed, but on the Eve of passing that Legislature—as soon as they appear authenticated, the great effort will be directed to their approbation in the words of a response. 
          I would not wish my inclination to be gratified by the slightest risque on your part—it is obvious that the common cause would thence also be exposed to injury—but whatever can be safely said, will be highly gratifying.
          Health and happiness!
        